Per Curiam. The record in this case is in such condition, that we cannot reach the merits of the controversy. It appears from the transcript that the court regularly convened on the day fixed by law for the commencement of the term, but aside from this we cannot learn on what day of the month or of the term the judgment was rendered, only from the recital in the appeal bond. • Forty days were given in which to file a bill of exceptions. There appears in the transcript a paper purporting to be a hill of exceptions, but it bears neither date nor file-mark, nor is there any recital of the clerk that it ever was filed, and the same.is without the seal of the judge who tried the case. There being no proper bill of exceptions in the record the judgment is affirmed. Judgment affirmed.